Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 07/28/2021.
Claims 1-10 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022, 12/02/2021 and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,310,868 in view of Faccin et. Al. (US 2018/0227743 A1).
	
	Regarding claims 1, 10, Claim 5 of Application ‘276 discloses a method of operation of a network node  or a network node of a cellular communications network to enable coordinated User Plane Function, UPF, and Packet Processing Function, PPF, selection, comprising: 
at a Session Management Function, SMF:
selecting a UPF and a UPF pool for a protocol data unit session of a wireless device, the UPF being part of a core network of the cellular communications network (see claim 5); and
sending a message comprising information indicative of the UPF selected for the protocol data unit session of the wireless device, the information indicative of the UPF comprising the UPF pool selected for the protocol data unit session (claim 5).
Claim 5 fails to disclose sending a message to an Access and Mobility Management Function, AMF. However, Faccin discloses sending a message to an AMF (see fog. 3, 324, 340, par. 0070, discloses sending a message to AMF indication location and selected UPF, the location is PSAC value equivalent to selected UPF pool, see also par. 0101). Faccin further discloses a network node to comprise at least one processor (see par. 0008); and memory comprising instructions executable by the at least one processor (see par. 0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include sending a message to AMF such the control plane can be notified of the UPD selection. 
The motivation for doing so would be to allow notification such that the tunnel could be established. 

Regarding claim 2, Claims 6 or 7 of patent ‘868 discloses the method wherein the information indicative of the UPF comprises UPF information for the UPF (see claim 6, 7).

Regarding claim 3, Claim 6 of patent ‘868 discloses the method wherein the information indicative of the UPF comprises information that identifies a name or location of the UPF (see claim 6, indication of UPF as representing name of UPF).

Regarding claim 4, Claim 6 or  7 discloses the method wherein the information indicative of the UPF comprises a UPF pool identity for the UPF, a UPF name of the UPF, a UPF address of the UPF, or a UPF location of the UPF (see claim 6 or 7).

Regarding claim 5, Claim 5 fails to disclose but Faccin discloses the method further comprising sending a session establishment request to the UPF (fig. 3, 320).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include sending a session establishment request to the UPF as described by Faccin. 
The motivation for doing so would be to establish user place path for routing data. 

Claims 6, 7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,310,868 in view of Faccin et. Al. (US 2018/0227743 A1) and Applicant Admitted Prior Art (Admission of prior art, figure 3A-3B and Background invention).

Regarding claim 6, Claim 5 does not explicitly disclose but Applicant admitted prior art discloses the method further comprising: 
receiving, from another network node, a message comprising a transport address and tunnel endpoint identifier of a PPF selected for the protocol data unit session of the wireless device, the PPF being part of a radio access network of the cellular communications network (see fig. 3B, message 128); and 
sending, to the UPF, a message comprising the transport address and the tunnel endpoint identifier of the PPF selected for the protocol data unit session of the wireless device (see fig. 3B, message 130).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include receiving a message and directing the message to UPF to allow establishing a user plane tunnel between a PPF and UPF. 
The motivation for doing so would be to allow establishing a user plane tunnel between PPF and UPF. 

Regarding claim 7, the combination of claim 5 and Faccine disclose the invention as described with respect to claim 1.  Applicant admitted prior art further discloses the method wherein selecting the UPF for the protocol data unit session of the wireless device comprises selecting the UPF for the protocol data unit session of the wireless device as part of an initial attachment procedure (see fig. 3A, discloses UPF selection during initial attach).

Regarding claim 9, the combination of claim 5 and Faccine disclose the invention as described with respect to claim 1. Applicant admitted prior art further discloses the method wherein the PPF is logically separated from a Radio Control Function, RCF, the PPF is physically and logically separated from the RCF, or the PPF is physically and logically co-located with the RCF (see fig. 3A, discloses RCF and PPF separated from PPF).

Claims 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,310,868 in view of Faccin et. Al. (US 2018/0227743 A1) and Lee et al. (US 2018/0270715 A1).

Regarding claim 8, claim 5 fails to disclose but Lee discloses the method wherein selecting the UPF for the protocol data unit session of the wireless device comprises selecting the UPF for the protocol data unit session of the wireless device as part of a reselection or reallocation procedure (see fig. 13A, message 1 and 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include selecting the UPF for the protocol data unit session of the wireless device comprises selecting the UPF for the protocol data unit session of the wireless device as part of a reselection or reallocation procedure as described by Lee. 
The motivation for doing so would be to allow optimizing the flow by relocation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faccin et. Al. (US 2018/0227743 A1).

Regarding claims 1, 10, Faccin discloses a method of operating a network node or network node of a cellular communications network for enabling coordinated User Plane Function, UPF, and Packet Processing Function, PPF, selection, comprising: 
a Session Management Function, SMF, comprising: 
at least one processor (see par. 0008); and memory comprising instructions executable by the at least one processor (see par. 0008) whereby the network node is operable to: 
select a UPF and a UPF pool for a protocol data unit session of a wireless device, the UPF being part of a core network of the cellular communications network (see fig. 3, 316, at least par. 0070, discloses selecting UPF based on location or PSAC, based on fig. 4, PSAC represents a pool of UPF, see also par. 0081); and 
send, to an Access and Mobility Management Function, AMF, a message comprising information indicative of the UPF selected for the protocol data unit session of the wireless device, the information indicative of the UPF comprising the UPF pool selected for the protocol data unit session (see fog. 3, 324, 340, par. 0070, discloses sending a message to AMF indication location and selected UPF, the location is PSAC value equivalent to selected UPF pool, see also par. 0101).

Regarding claim 2, Faccin discloses the method wherein the information indicative of the UPF comprises UPF information for the UPF (see par. 0070, the message to AMF carries location of UPF, see also par. 0101).

Regarding claim 3, Faccin discloses the method wherein the information indicative of the UPF comprises information that identifies a name or location of the UPF (see par. 0070, the message to AMF carries location of UPF, see also par. 0101).

Regarding claim 4, Faccin discloses the method wherein the information indicative of the UPF comprises a UPF pool identity for the UPF, a UPF name of the UPF, a UPF address of the UPF, or a UPF location of the UPF (see par. 0070, the message to AMF carries location of UPF, see also par. 0101).

Regarding claim 5, Faccin discloses the method further comprising sending a session establishment request to the UPF (fig. 3, 320).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faccine in view of Applicant Admitted Prior Art (Admission of prior art, figure 3A-3B and Background invention).

Regarding claim 6, Faccin does not explicitly disclose but Applicant admitted prior art discloses the method further comprising: 
receiving, from another network node, a message comprising a transport address and tunnel endpoint identifier of a PPF selected for the protocol data unit session of the wireless device, the PPF being part of a radio access network of the cellular communications network (see fig. 3B, message 128); and 
sending, to the UPF, a message comprising the transport address and the tunnel endpoint identifier of the PPF selected for the protocol data unit session of the wireless device (see fig. 3B, message 130).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include receiving a message and directing the message to UPF to allow establishing a user plane tunnel between a PPF and UPF. 
The motivation for doing so would be to allow establishing a user plane tunnel between PPF and UPF. 

Regarding claim 7, the combination of Faccin and Applicant admitted prior art discloses the method wherein selecting the UPF for the protocol data unit session of the wireless device comprises selecting the UPF for the protocol data unit session of the wireless device as part of an initial attachment procedure (see fig. 3A of Applicant’s specification, discloses UPF selection during initial attach).

Regarding claim 9, the combination of Faccin and Applicant admitted prior art discloses the method wherein the PPF is logically separated from a Radio Control Function, RCF, the PPF is physically and logically separated from the RCF, or the PPF is physically and logically co-located with the RCF (see fig. 3A of Applicant’s specification, discloses RCF and PPF separated from PPF).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Lee et al. (US 2018/0270715 A1).

Regarding claim 8, Faccin fails to disclose but Lee discloses the method wherein selecting the UPF for the protocol data unit session of the wireless device comprises selecting the UPF for the protocol data unit session of the wireless device as part of a reselection or reallocation procedure (see fig. 13A, message 1 and 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include selecting the UPF for the protocol data unit session of the wireless device comprises selecting the UPF for the protocol data unit session of the wireless device as part of a reselection or reallocation procedure as described by Lee. 
The motivation for doing so would be to allow optimizing the flow by relocation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Youn et al. (US 2020/0120570 A1) – describes scenario for UPF change and messages corresponding to that scenario. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466